PER CURIAM.
The opinion of the Court of Civil Appeals in this case (287 S. W. 304) holding that the office of district judge is a district office, within the meaning of the primary election laws of the state, which make the judgment of the district court final in a contest of the election for the nomination for the office of district judge, is conclusive of the question and meets with our approval. It follows that the Court of Civil Appeals ha.d no jurisdiction of the appeal of the plaintiff in error and properly dismissed the appeal. Since the Court of Civil Appeals had no jurisdiction, we have none, and the application for writ of error is accordingly dismissed for want of jurisdiction.